Title: To Alexander Hamilton from James McHenry, 20 November 1799
From: McHenry, James
To: Hamilton, Alexander


War Dept. 20 Novr 1799
Sir
I recd. your letter of the 12th on the 15th inst.
It is an answer to my letter of the 8th inst relative to permanent fortifications at Loftus’ heights on the Mississppi part of them (the water batteries) begun and nearly finished, and materials or a great part of them provided for a fort on the heights; at least such is my information, by order of Brigadier General Wilkinson, without the sanction of, or a proper communication with, the Executive of the U.S. on the subject.
From what appears an anxiety to explain the motives for and manner of your agency in this business, I felt an apprehension, that some inadvertent expression in my letter, contrary to my actual sentiments had conveyed an improper insinuation. Upon recurrence to the letter, I however find, that after noticing the provisional authority, you advise me, you have given, to General Wilkinson to erect a work within a limit of expence, conformable to his own calculation, unless previous to his departure for the Mississippi, he should receive a negative from me, or by my direction, I use only the following words, which allude to your agency, and were intended to convey a sense and acknowledgment of its propriety, in every particular, vz. “The sanction required for, or prohibition of works already commenced, is thus cast intirely upon my responsibility, as Secretary of the Department of war, and it was very proper that you should do so.”
When you assent without reserve, to the principle, or rule, which has heretofore been observed and considered the established and regular one—that the plan for every great military work, esteemed important, intended to be permanent, and involving considerable expenditure, ought to be the result of the skill of our best engineers—That this plan (together with the estimates of expence) should be submitted to the Executive, and that before the explicit approval of the Executive, no steps should be taken preparatory even, to the construction of the work; you assent to the whole purport of my letter.
To evince the expediency of this rule, I deduced reasons from the Constitution and the laws, and the nature of the Executive functions. I grounded my reluctance, to sanction the expence incurred, on the fortifications in question, on the non-observance of the rule; and for the same reason I felt an anxiety, to prevent the reluctant sanction from ever being offered as a precedent.
In my letter, I presumed a general rule, salutary, and I believe in all cases indispensible to be observed, from a due regard to the public interests, had been overlooked or neglected. I asserted the rule; you agree with me. This rule was necessary only, as I conceive, to support in the abstract the whole of my views, relative to the fortifications at Loftus’s heights. I have been informed of no peculiarly pressing circumstances, which made the measures pursued, those of exigency, precluding the delay which a submission to the President would have occasioned, and justifying an exception. Former communications from the Department of war have discouraged the erection of permanent and expensive fortifications in the same quarter. My opinion, of the inefficacy of fortifications to certain purposes erected upon our own territory, while the Spaniards held the opposite banks, and supposing Spain an enemy or invading our territory were but collateral.
In the course of my observations I also collaterally introduced a rule or principle much more general, as follows. “my mind experiences an irresistable conviction, that every measure, in all its circumstances, which may involve considerable expenditure, should be submitted, through the Secretary of the appropriate department to the President, for his approval, and that without such approval, formally and explicitly announced, no act leading to its execution should take place.”
May I not with propriety say, that the last or most comprehensive rule or principle, comprehends the former, which is but a designation or application of it?
You do not acquiesce with the enlarged rule, and suppose exceptions to it. I admit, that exceptions exist or may exist, to every general rule. In the Departments of government however it is constantly practiced upon; why not by Agents, however dignified and responsible without them, in a settled state of things; no exigency, no military emergency, or necessity, producing an exception.
In the active scenes of a campaign, amidst the hurried operations of war, in which success often depends, upon promptitude, and when the General quo ad hoc, is the centre of information, the rule must be often dispensed with, and so in a degree upon a sudden or imminent well grounded expectation of attack, using a sound discretion, and upon the responsibility of the officer or commander. But do any of these positions exist to take the measures at Loftus’s Heights out of the rule. If they do I yet am uninformed of them.
If during a settled state of things monies appropriated in the aggregate for defences in a given quarter, and placed at the disposal of the President; or if he has employed the whole sum appropriated, as he has deemed proper, a new appropriation becomes necessary, for expenditures not sanctioned by him, and of which he is ignorant, what confusion must ensue? Can this be tolerated in any government?
As you “adhere however without hesitation, to the opinion, that it is expedient, to pursue the plan, upon the scale which has been contemplated”—understand, (but are not positively informed) “such progress has been made in the business, as that the plan cannot be relinquished without loss of the fruits of past expence,” and the Commander in Chief, being consulted, has given it his concurrence, I have taken and shall take no order, to stop the prosecution of the works. I have already required the Accountant to forward to the Quarter Master general, and his deputy or Agent on the Mississppi, the necessary instructions relative to the vouchers and forms of accounts proper, to be produced for this expenditure.
I have the honour to be with great respect, Sir,   Your most ob st.

James McHenry
Major General Alex Hamilton.


